Petitioner, Frank Rice, has filed his petition for a writ of habeas corpus seeking his release from the State Penitentiary at McAlester, where he is now confined by reason of a judgment of the district court of *Page 426 
Tulsa county, entered on February 7, 1946, sentencing him to serve a term of 25 years in the State Penitentiary.
Pending the hearing on this petition, a case-made with petition in error attached was filed in this court, appealing from the judgment and sentence above referred to.
Both the appeal and the petition for writ of habeas corpus were heard by this court by agreement, and an opinion has this day been rendered (Rice v. State, 84 Okla. Crim. 409,177 P.2d 849) in which both the appeal and the petition for writ of habeas corpus were considered. It, therefore, is unnecessary to further discuss this petition.
We are of the opinion that petitioner is not being held in the State Penitentiary in violation of the State Constitution, art. 2, § 7, or of the14th Amendment to the Federal Constitution, and that the petition for writ of habeas corpus should be denied; and it is ordered.
JONES and BRETT, JJ., concur.